Exhibit 10.1
 
 
Fifth Omnibus Amendment
Dated as of June 9, 2008
Among
Electronic Arts Redwood LLC,
as Lessee,
Electronic Arts Inc.,
as Guarantor,
SELCO Service Corporation
(doing business in California as “Ohio SELCO Service Corporation”),
as Lessor,
The Various Liquidity Banks Party Hereto,
as Liquidity Banks,
and
KeyBank National Association,
as Agent
 
 

 



--------------------------------------------------------------------------------



 



Fifth Omnibus Amendment
          This Fifth Omnibus Amendment (this “Amendment”) is entered into as of
June ___, 2008 among, Electronic Arts Redwood LLC, a Delaware limited liability
company, as Lessee (the “Lessee”); Electronic Arts Inc., a Delaware corporation,
as Guarantor (the “Guarantor”); SELCO Service Corporation, an Ohio corporation
(doing business in California as “Ohio SELCO Service Corporation”), as Lessor
(the “Lessor”); each of the liquidity banks party hereto (each, a “Liquidity
Bank” or, sometimes referred to as a “Purchaser” and collectively, the
“Liquidity Banks” or sometime referred to as the “Purchasers”); and KeyBank
National Association, as Agent (the “Agent”). All capitalized terms used herein
without definition shall have the same meanings herein as such terms are defined
in Appendix A to the Participation Agreement dated as of December 6, 2000 (as
amended, supplemented, restated or otherwise modified from time to time, the
“Participation Agreement”) among certain of the parties party hereto, and the
rules of interpretation set forth in such Appendix shall apply to this
Amendment.
Witnesseth:
          Whereas, the parties hereto wish to amend the Operative Documents to
change the definition of “Consolidated EBITDAR” and add additional definitions
relating to Guarantor’s proposed acquisition of Take-Two Interactive Software,
Inc.; and
          Now, Therefore, in consideration of the mutual agreements contained
herein, and other good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties hereto hereby agree as follows:
          Section 1.     Amendments to Operative Documents.     (a)     From and
after the Amendment Effective Date, the definition of “Consolidated EBITDAR”
contained in Appendix A to the Participation Agreement shall be and is hereby
amended in its entirety and restated as follows:
          “Consolidated EBITDA” means, with respect to the Guarantor, the sum of
the following, which shall be calculated for any Fiscal Quarter on the last day
of such Fiscal Quarter on a rolling four quarter basis: (i) the Guarantor’s and
its Subsidiaries’ consolidated Net Income before any extraordinary items and
deduction of interest expenses and income taxes, plus (ii) depreciation and
amortization expenses of the Guarantor and its Subsidiaries accruing during such
period, plus (iii) the aggregate amount of all “rentals” or interest paid during
such period by the Guarantor and its Subsidiaries under any “synthetic lease”,
plus (iv) any capitalized interest, plus (or minus as appropriate) (v) all
pre-tax pro forma adjustments included or excluded from the non-GAAP results in
the Guarantor’s Form 8-K relating to earnings release for such Fiscal Quarter
filed with the SEC. With respect to the Fiscal Quarter in which the Guarantor or
any Subsidiary makes the Acquisition (and subsequent Fiscal Quarters),
“Consolidated EBITDA” shall be calculated as of the last day of such Fiscal
Quarter (and thereafter) as if the Acquisition had occurred on the first day of
the rolling four quarter period including and ending with such Fiscal Quarter.
Further, with respect to inclusion of the

 



--------------------------------------------------------------------------------



 



Fifth Omnibus Amendment
Target’s “Consolidated EBITDA” in Guarantor’s “Consolidated EBITDA” (to the
extent that the first and last day of each of Guarantor’s and Target’s most
recent Fiscal Quarters are not respectively the same dates), Guarantor’s
“Consolidated EBITDA” shall be calculated using the Target’s most recent
financial data provided at the end of the Target’s Fiscal Quarter immediately
preceding the relevant Fiscal Quarter of the Guarantor.
          (b)      From and after the Amendment Effective Date, the following
definitions are hereby added (in proper alphabetical order) to Appendix A to the
Participation Agreement:
          “Acquisition” means the acquisition of the Target, as more fully set
forth in that certain Commitment Letter dated May 9, 2008 among the Guarantor,
Morgan Stanley Senior Funding, Inc., Morgan Stanley Bank, BNP Paribas, BNP
Paribas Securities Corp., The Bank of Nova Scotia and KeyBank National
Association.
          “Target” means Take-Two Interactive Software, Inc., a Delaware
corporation.
          (c)      From and after the Amendment Effective Date, the phrase
“Consolidated EBITDAR” wherever it appears in the Operative Documents is hereby
deleted and the phrase “Consolidated EBITDA” inserted in lieu thereof.
          Section 2.     Representations and Warranties.      The Lessee and the
Guarantor each hereby represents and warrants to the Agent, the Purchasers and
the Lessor that, as of the date hereof, (a) no Lease Default or Lease Event of
Default has occurred and is continuing, and (b) the modifications to the
Participation Agreement contemplated by this Amendment and the other Operative
Documents to which it is a party and the transactions contemplated hereby and
thereby (i) are within its respective corporate authority and legal right,
(ii) have been duly authorized by all necessary corporate proceedings, (iii) do
not conflict with or result in any breach or contravention of any provision of
law, statute, rule or regulation to which it is subject or any judgment, order,
writ, injunction, license or permit applicable to it which could have a Material
Adverse Effect, (iv) do not conflict with any provision of its corporate charter
or bylaws of, or any agreement or other instrument binding upon it, (v) do not
require any consent, approval or authorization of any Governmental Authority or
any other Person not a party hereto and (vi) do not result in, or require the
creation or imposition of, any Lien on any of its properties other than as
contemplated by the Operative Documents.
          Section 3.     Ratification; Continuing Effectiveness.   After giving
effect to the amendments and agreements contained herein, the parties hereto
agree that, as heretofore and herein amended, the Participation Agreement, the
Master Lease and each of the Operative Documents (including, without limitation
the Master Lease and Guaranty, but not including the Liquidity Documentation)
shall remain in full force and effect and each of the agreements and obligations
contained therein (as previously amended and as amended hereby) is hereby
ratified and confirmed in all respects. After the Amendment Effective Date, all
references to any of the Operative Documents contained in the Operative
Documents shall refer to such Operative Document as amended hereby.

-2-



--------------------------------------------------------------------------------



 



Fifth Omnibus Amendment
          Section 4.     Counterparts.   This Amendment may be executed in any
number of counterparts and by the different parties on separate counterparts,
and each such counterpart shall be deemed to be an original but all such
counterparts shall together constitute one and the same Amendment.
          Section 5.     Governing Law.   This Amendment shall be a contract
made under and governed by the laws of the State of California applicable to
contracts made and to be performed entirely within such state.
          Section 6.     Successors and Assigns. This Amendment shall be binding
upon the parties hereto and their respective successors and assigns, and shall
inure to the benefit of the parties hereto, and their respective successors and
assigns.
          Section 7.     Further Assurances.   The parties hereto shall take or
cause to be taken from time to time all action reasonably necessary to assure
that the intent of the parties hereunder is given effect. The parties hereto
shall execute and deliver, or cause to be executed and delivered, to the other
parties hereto from time to time, promptly upon request therefor, any and all
other and further instruments that may be reasonably requested by any party
hereto to cure any deficiency in the execution and delivery of this Amendment or
any other Operative Document to which it is a party.
          Section 8.     Effectiveness.   The amendments set forth in Section 1
above shall become effective as of the date hereof (the “Amendment Effective
Date”) upon the Agent’s receipt of counterparts of this Amendment executed by
the Lessee, the Guarantor, the Agent, the Lessor and the Liquidity Banks.
[Signature Pages to Follow]

-3-



--------------------------------------------------------------------------------



 



Fifth Omnibus Amendment
          This Amendment is entered into between us for the uses and purposes
hereinabove set forth as of the date first above written

          Lessee:   Electronic Arts Redwood LLC, a Delaware
    limited liability company
        By           Name          Its
 
        Guarantor:   Electronic Arts Inc.
        By           Name          Its
 
        Lessor:  SELCO Service Corporation (doing business
    in California as “Ohio SELCO Service
    Corporation”)
        By           Name          Its
 
 

S-1



--------------------------------------------------------------------------------



 



Fifth Omnibus Amendment

                    Agent:  KeyBank National Association, as Agent         By  
        Name          Its
 
      Liquidity Bank:   KeyBank National Association
        By           Name          Its
 
      Liquidity Bank:   Barclays Bank PLC          By           Name         
Its
 
      Liquidity Bank:   BNP Paribas Leasing Corporation
        By           Name          Its
 
      Liquidity Bank:   The Bank of Nova Scotia
        By           Name          Its
 
   

S-2